DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to amendment filed on 10/13/2022. Claims 1-20 have been examined and are pending in this application.
Response to Arguments
Applicant's arguments filed 10/13/2022 have been fully considered but they are not persuasive.
Throughout the remarks, Applicant respectfully disagreed with the Examiner’s anticipation rejection of at least the independent claims based on the disclosure of Bangalore. The Examiner respectfully suggests that Applicant peruse the Office Action before making such remarks.
For example, Applicant argues, page 8 of the remarks, “[while] Bangalore discloses the storage manager identifying information associated with the backup operation, the identified information has not been identified amongst a library of functions that are associated with the proxy server, as required by claim 1. In Bangalore, the identified information associated with the backup operation is independently obtained by the storage manager and is not associated with the proxy server. The identified information has to be transmitted to the proxy server, so that the proxy server can use the received information to form a container.”
The Examiner respectfully disagrees with the Applicant. The claim limitation that Applicant is arguing about requires “identify a first set of functions, amongst a library of functions associated with the proxy server, specific to the first object storage, and configured to access a second API provided by the first object storage”. Each of the claim element is taught by Bangalore as further elaborated below.
Bangalore teaches “identify a first set of functions”. Based on the type of storage operation and/or destination of secondary copies to be generated, determining and identifying a suitable container template 525, including identifying a suitable media agent 144 from storage management software 527 with access to suitable secondary storage 108, and transmitting said media agent identifier to proxy control logic 324, para 0314. 
Bangalore also teaches “amongst a library of functions associated with the proxy server”. Software contents of a software cache 532 includes a plurality of storage management software executables 527, para 0283. See FIG. 6 (step 660) and para 0350 where software cache 532 is populated and maintained on proxy server 322. Therefore, Applicant’s remark above “In Bangalore, the identified information associated with the backup operation is independently obtained by the storage manager and is not associated with the proxy server. The identified information has to be transmitted to the proxy server, so that the proxy server can use the received information to form a container.” is incorrect, because software cache 532 is populated and maintained on the proxy server 322.
Bangalore also teaches “specific to the first object storage”. Based on the type of storage operation and/or destination of secondary copies to be generated, determining and identifying a suitable container template 525, including identifying a suitable media agent 144 from storage management software 527 with access to suitable secondary storage 108, and transmitting said media agent identifier to proxy control logic 324, para 0314.
Bangalore also teaches “and configured to access a second API provided by the first object storage”. Client computing devices 102 and other components in system 100 can be connected to one another via one or more electronic communication pathways 114. Communication pathways 114 may also include application programming interfaces (APIs) including, e.g., cloud service provider APIs, para 0074 and FIG. 1.
Therefore, Bangalore teaches each and every element of the claim limitation “identify a first set of functions, amongst a library of functions associated with the proxy server, specific to the first object storage, and configured to access a second API provided by the first object storage” as required by independent claim 1 and as similarly required by independent claims 9 and 15.
Additionally, Applicant argues, page 9 of the remarks, “the ‘target-side’ deduplication is done by the media agent that receives the backup data, not by the proxy server.”
The Examiner respectfully disagrees with the Applicant. Based on the type of storage operation and/or destination of secondary copies to be generated, determining and identifying a suitable container template 525, including identifying a suitable media agent 144 from storage management software 527 with access to suitable secondary storage 108, and transmitting said media agent identifier to proxy control logic 324, para 0314. In other words, since the software cache 532 is maintained on the proxy server 322 and the proxy server identifies and selects the media agent 144 from the storage management software 527 in the software cache 532 to carry out deduplication, the deduplication is performed by the proxy server, albeit, the specific deduplication is carried out by the media agent 144 identified and selected by the proxy server. 
In view of the foregoing remarks, independent claims 1, 9, and 15 are not in a condition for allowance. Claims depending therefrom, either directly or indirectly, are also not in a condition for allowance. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 8-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bangalore et al. US 2018/0137139 (“Bangalore”).
As per independent claim 1, Bangalore teaches A system (FIG. 3 depicts a data storage management system 300 for using software containerization to dynamically configure a proxy server for concurrent and/or overlapping storage operations, e.g., backup, restore, etc., para 0284 and FIG. 3) comprising:
one or more processors (Proxy server 322 comprises one or more central data processing units (CPUs) and/or computing cores, para 0289 and FIG. 3);
a non-transitory computer readable medium storing a plurality of instructions (Proxy server 322 also comprises corresponding associated computer main memory (RAM) for executing proxy control logic 324 and further for executing any number of containers 323, para 0289 and FIG. 3), which when executed, cause the one or more processors to:
receive (FIG. 8 depicts some salient operations of block 670 (illustrated in FIG. 6) which performs storage operations using proxy server 322, paras 0358-0359. At block 812, having activated all the necessary software elements and established a connection to the appropriate data source (e.g., primary data 112 on primary storage devices 104 associated with clients 102, see FIGS. 1 and 3), the desired storage operation is performed. For example, data may be backed up from storage array 104 to secondary storage device 108, para 0364 and FIG. 8), at a proxy server (Container manager 530 executing on proxy server 322 receives parameters for storage operations, para 0359 and FIG. 8) and from a client device (Client computing devices 102, para 0066 and FIG. 1) accessing a first application programming interface (API) provided by the proxy server (Client computing devices 102 and other components in system 100 can be connected to one another via one or more electronic communication pathways 114. Communication pathways 114 may also include application programming interfaces (APIs) including, e.g., virtual machine management APIs, and hosted service provider APIs, para 0074 and FIG. 1), a first file as part of a request to back up the first file to a first object storage (At block 812, having activated all the necessary software elements and established a connection to the appropriate data source (e.g., primary data 112 on primary storage devices 104 associated with clients 102, see FIGS. 1 and 3), the desired storage operation is performed. For example, data may be backed up from storage array 104 to secondary storage device 108, para 0364 and FIG. 8. Primary data 112 is generally stored on primary storage device(s) 104 and is organized via a file system operating on the client computing device 102, para 0076);
identify a first set of functions (Based on the type of storage operation and/or destination of secondary copies to be generated, determining and identifying a suitable container template 525, including identifying a suitable media agent 144 from storage management software 527 with access to suitable secondary storage 108, and transmitting said media agent identifier to proxy control logic 324, para 0314), amongst a library of functions associated with the proxy server (Software contents of a software cache 532 includes a plurality of storage management software executables 527, para 0283 and FIG. 6 (step 660)), specific to the first object storage (Based on the type of storage operation and/or destination of secondary copies to be generated, determining and identifying a suitable container template 525, including identifying a suitable media agent 144 from storage management software 527 with access to suitable secondary storage 108, and transmitting said media agent identifier to proxy control logic 324, para 0314) and configured to access a second API provided by the first object storage (Client computing devices 102 and other components in system 100 can be connected to one another via one or more electronic communication pathways 114. Communication pathways 114 may also include application programming interfaces (APIs) including, e.g., cloud service provider APIs, para 0074 and FIG. 1);
partition, by the proxy server, the first file into one or more chunks (During a secondary copy operation, media agent 144 may divide files into chunks, para 0257);
deduplicate, by the proxy server, the chunks of the first file by determining which of the chunks are already stored on the first object storage (System 100 may implement a “target-side” deduplication by deduplicating data at the media agent 144. Media agents 144 are generally configured to manage the deduplication process. For instance, one or more of the media agents 144 maintain a corresponding deduplication database that stores deduplication information, e.g., data block signatures, para 0173. Deduplication database(s) 247 can reside in storage devices in secondary storage, para 0277);
transfer, by the proxy server using the first set of functions (At block 812, having activated all the necessary software elements and established a connection to the appropriate data source (e.g., primary data 112 on primary storage devices 104 associated with clients 102, see FIGS. 1 and 3), the desired storage operation is performed. For example, data may be backed up from storage array 104 to secondary storage device 108, para 0364 and FIG. 8), the deduplicated chunks of the first file to the first object storage (Deduplication or single-instance storage is useful to reduce the amount of non-primary data. For instance, some or all of the secondary copy operations can involve deduplication in some fashion. New data is read, broken down into data portions of a selected granularity (e.g., sub-file level blocks, files, etc.), compared with corresponding portions that are already in secondary storage, and only new/changed portions are stored. Portions that already exist are represented as pointers to the already-stored data, para 0171).
As per dependent claim 2, Bangalore discloses the system of claim 1. Bangalore teaches wherein the plurality of instructions, when executed, further cause the one or more processors to: create, by the proxy server using the first set of functions, a set of concurrent connections with the first object storage, wherein the deduplicated chunks of the first file are transferred in parallel to the first object storage via the set of concurrent connections (By using the illustrative data storage management system which takes advantage of software containerization techniques, a single proxy server (e.g., 322) can be dynamically configured as needed to support any number of concurrent and/or overlapping storage operations, para 0281).
As per dependent claim 3, Bangalore discloses the system of claim 1. Bangalore teaches wherein the plurality of instructions, when executed, further cause the one or more processors to: create, by the proxy server, a first set of hash values for the chunks of the first file prior to transferring the deduplicated chunks of the first file to the first object storage; and validate, by the proxy server using the first set of functions, the transferred chunks of the first file by determining whether a second set of hash values created for the transferred chunks stored on the first object storage match the first set of hash values (In order to streamline the comparison process, system 100 may calculate and/or store signatures (e.g., hashes or cryptographically unique IDs) corresponding to the individual source data portions and compare the signatures to already-stored data signatures, instead of comparing entire data portion, para 0172).
As per dependent claim 4, Bangalore discloses the system of claim 1. Bangalore teaches wherein the deduplicating is performed by the proxy server without obtaining additional information from the client device after receiving the request to back up the first file to the first object storage (System 100 may implement a “target-side” deduplication by deduplicating data at the media agent 144. Media agents 144 are generally configured to manage the deduplication process. For instance, one or more of the media agents 144 maintain a corresponding deduplication database that stores deduplication information, e.g., data block signatures, para 0173. Deduplication database(s) 247 can reside in storage devices in secondary storage, para 0277).
As per dependent claim 5, Bangalore discloses the system of claim 1. Bangalore teaches wherein the plurality of instructions, when executed, further cause the one or more processors to: receive (FIG. 8 depicts some salient operations of block 670 (illustrated in FIG. 6) which performs storage operations using proxy server 322, paras 0358-0359. At block 812, having activated all the necessary software elements and established a connection to the appropriate data source (e.g., primary data 112 on primary storage devices 104 associated with clients 102, see FIGS. 1 and 3), the desired storage operation is performed. For example, data may be backed up from storage array 104 to secondary storage device 108, para 0364 and FIG. 8), at the proxy server (Container manager 530 executing on proxy server 322 receives parameters for storage operations, para 0359 and FIG. 8) and from the client device accessing the first API (Client computing devices 102 and other components in system 100 can be connected to one another via one or more electronic communication pathways 114. Communication pathways 114 may also include application programming interfaces (APIs) including, e.g., virtual machine management APIs, and hosted service provider APIs, para 0074 and FIG. 1), a second file as part of a request to back up the second file to a second object storage (At block 812, having activated all the necessary software elements and established a connection to the appropriate data source (e.g., primary data 112 on primary storage devices 104 associated with clients 102, see FIGS. 1 and 3), the desired storage operation is performed. For example, data may be backed up from storage array 104 to secondary storage device 108, para 0364 and FIG. 8. Primary data 112 is generally stored on primary storage device(s) 104 and is organized via a file system operating on the client computing device 102, para 0076. Secondary storage devices are provided in a cloud storage environment including one of a private cloud or a third-party cloud provider, para 0068);
 identify a second set of functions (Based on the type of storage operation and/or destination of secondary copies to be generated, determining and identifying a suitable container template 525, including identifying a suitable media agent 144 from storage management software 527 with access to suitable secondary storage 108, and transmitting said media agent identifier to proxy control logic 324, para 0314), amongst the library of functions associated with the proxy server (Software contents of a software cache 532 includes a plurality of storage management software executables 527, para 0283), specific to the second object storage (Based on the type of storage operation and/or destination of secondary copies to be generated, determining and identifying a suitable container template 525, including identifying a suitable media agent 144 from storage management software 527 with access to suitable secondary storage 108, and transmitting said media agent identifier to proxy control logic 324, para 0314) and configured to access a third API provided by the second object storage (Client computing devices 102 and other components in system 100 can be connected to one another via one or more electronic communication pathways 114. Communication pathways 114 may also include application programming interfaces (APIs) including, e.g., cloud service provider APIs, para 0074 and FIG. 1);
partition, by the proxy server, the second file into one or more chunks (During a secondary copy operation, media agent 144 may divide files into chunks, para 0257);
deduplicate, by the proxy server, the chunks of the second file by determining which of the chunks are already stored on the second object storage (System 100 may implement a “target-side” deduplication by deduplicating data at the media agent 144. Media agents 144 are generally configured to manage the deduplication process. For instance, one or more of the media agents 144 maintain a corresponding deduplication database that stores deduplication information, e.g., data block signatures, para 0173. Deduplication database(s) 247 can reside in storage devices in secondary storage, para 0277);
transfer, by the proxy server using the second set of functions (At block 812, having activated all the necessary software elements and established a connection to the appropriate data source (e.g., primary data 112 on primary storage devices 104 associated with clients 102, see FIGS. 1 and 3), the desired storage operation is performed. For example, data may be backed up from storage array 104 to secondary storage device 108, para 0364 and FIG. 8), the deduplicated chunks of the second file to the second object storage (Deduplication or single-instance storage is useful to reduce the amount of non-primary data. For instance, some or all of the secondary copy operations can involve deduplication in some fashion. New data is read, broken down into data portions of a selected granularity (e.g., sub-file level blocks, files, etc.), compared with corresponding portions that are already in secondary storage, and only new/changed portions are stored. Portions that already exist are represented as pointers to the already-stored data, para 0171. Secondary storage devices are provided in a cloud storage environment including one of a private cloud or a third-party cloud provider, para 0068).
As per dependent claim 6, Bangalore discloses the system of claim 5. Bangalore teaches wherein the proxy server is provided by a backup service provider associated with multiple client accounts (The data storage management system relies on a specially configured proxy server, illustratively using proxy control logic for a variety of functions, including for operating the software containers on the proxy server, for maintaining certain resources needed by the software containers, and for interworking with other components of the data storage management system, such as client computing devices, para 0008), and the first object storage is provided by a first third-party cloud-based storage provider, and the second object storage is provided by a second third- party cloud-based storage provider (Secondary storage devices are provided in a cloud storage environment including one of a private cloud or a third-party cloud provider, para 0068).
As per dependent claim 8, Bangalore discloses the system of claim 1. Bangalore teaches wherein the request to back up the first file includes an identifier for the first file (Referring to FIG. 1F, data agent 142 forms data stream 170 from source data associated with a client computing device 102 (e.g., primary data 112). Data stream 170 is composed of multiple pairs of stream header 172 and stream data (or stream payload) 174. A stream header 172 includes metadata about the stream payload 174. This metadata may include among other things, for example, an archive file identifier (ID), para 0259) and an identifier for the first object storage (The proxy control logic tracks and maintains media agent identifiers and associated secondary storage, para 0301).
As per claims 9-14, these claims are respectively rejected based on arguments provided above for similar rejected claims 1-6.
As per claims 15-20, these claims are respectively rejected based on arguments provided above for similar rejected claims 1-6. For computer program product on a non-transitory computer readable medium, see para 0414 of Bangalore.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bangalore in view of Parvathamvenkatas et al. US 2021/0218636 (“Parvathamvenkatas”).
As per dependent claim 7, Bangalore discloses the system of claim 1. Bangalore teaches and the request to back up the first file from the client device is provided using a privileged connection specified by the network configuration (Client computing devices 102 and other components in system 100 can be connected to one another via one or more electronic communication pathways 114 including a virtual private network (VPN), para 0074).
Bangalore may not explicitly disclose, but in an analogous art in the same field of endeavor, Parvathamvenkatas teaches wherein a network configuration associated with the client device prevents access to the client device directly from the first object storage (FIG. 4A illustrates a network environment 400A in which the network routes are generated between a storage device X and a client device Y using a cascading network topology that includes proxies P1 and P2. For example, the storage device X and the client device Y may not be given Internet access (e.g., due to data security reasons), and the storage device X may be able to communicate only with the proxy P1 via its local area network, and the client device Y may be able to communicate only with the proxy P2 via its local area network, para 0291 and FIG. 4A. In FIG. 4A, the top arrow indicates that storage device X is configured to communicate with client device Y by initiating a communication with proxy P1, para 0292 and FIG. 4A. See FIG. 3 and para 00181 of provisional application 62/959,096).
Given the teaching of Parvathamvenkatas, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Bangalore with “wherein a network configuration associated with the client device prevents access to the client device directly from the first object storage”. The motivation would be that smart network topology systems and methods ease network administrator efforts in configuring network configurations to suit their network environment, para 0006 of Parvathamvenkatas.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655. The examiner can normally be reached 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DANIEL D TSUI/Primary Examiner, Art Unit 2132